Citation Nr: 1612331	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to service-connected diabetes mellitus II, is warranted. 
 
2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and/or as due to exposure to herbicides. 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral upper extremity diabetic polyneuropathy.

4.  Entitlement to service connection for residuals of sexually transmitted diseases (STDs).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1967 to February 1971.

The issues pertaining to an acquired psychiatric disorder and hypertension come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reopened the Veteran's claim for PTSD and denied service connection, and which reconsidered and reaffirmed an October 2007 rating decision denying the Veteran's claim for service connection for hypertension. 

With regard to the latter determination, the Board notes that the Veteran's claim for service connection for hypertension was initially denied in an October 2007 rating decision, subsequent to such decision, additional evidence, to include an April 2008 VA examination report addressing such matter, was associated with the record.  Pursuant to 38 C.F.R. § 3.156(b) (2015), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, as such evidence is new and material as to the claim for service connection for hypertension, the Board finds that such claim has been pending since June 2007 and is properly characterized as a de novo claim as shown on the title page of this decision.

The Board also notes that the Veteran has sought to reopen his claim for PTSD, which was previously denied in June 2004 rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

The remaining matters come before the Board on appeal from a rating decision issued in December 2013 by the RO.  While the Veteran entered a notice of disagreement in January 2014, a statement of the case has not yet been issued.  Therefore, these matters are addressed herein for the sole purpose of providing a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in regard to the acquired psychiatric disorder and hypertension issues.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of additional evidence added to the record since the last adjudication of the issues in an August 2012 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processes using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The Veteran's claim of entitlement to service connection for PTSD is addressed in the decision below.  The reopened and remanded claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  In a final decision issued in June 2004, the RO denied service connection for PTSD.
 
2.  Evidence added to the record since the final June 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

In a June 2004 rating decision, the AOJ considered the Veteran's service treatment records and a letter from the Veteran's private doctor which described symptoms the Veteran experienced that the doctor believed "may be" evident of PTSD.  At such time, the RO denied service connection for PTSD as the Veteran had no confirmed diagnosis of PTSD associated with a verified in-service stressor. 

That same month, the Veteran was advised of the decision and his appellate rights,  but did not initiate an appeal.  Therefore, the June 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which, as noted in the Introduction, provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the June 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, in January 2008, the Veteran requested to reopen his claim for service connection for PTSD.  In a February 2009 letter, the Veteran further clarified his claim, indicating that it was a claim for depression, secondary to his service-connected diabetes mellitus.

The Veteran was afforded a VA psychiatric examination in March 2009.  At that time, the examiner found that the Veteran met the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for a diagnosis of PTSD.  He also diagnosed the Veteran with depressive disorder not otherwise specified (NOS).  The examiner concluded that it was less likely than not that the Veteran's depression was secondary to his service-connected diabetes mellitus.  As rationale, the examiner indicated that the depression was primarily related to the Veteran's PTSD, and a strong association existed between them.  The examiner was unable to establish a relationship between the Veteran's depression and his diabetes mellitus.  

In July 2011, the Veteran underwent a VA PTSD examination.  At that time, the Veteran was diagnosed with depressive disorder NOS.  The examiner found that the Veteran did not meet the criteria for a PTSD diagnosis at that time.  No nexus opinion regarding the etiology of the Veteran's depressive disorder NOS was given. 

Subsequent VA treatment records show the Veteran was being seen by a VA psychiatrist for PTSD.  In a December 2011 note, the Veteran was noted to be taking medication for PTSD.  An April 2012 note shows the Veteran was still taking medication for PTSD and depression, and responding well.  In March 2015, the Veteran indicated he had stopped taking medication for PTSD and depression approximately one year earlier and was experiencing an increase in depressed mood and irritability.  

At his January 2016 Board hearing, the Veteran testified as to his experiences while serving in Vietnam, to include exposure to combat-like situations and a fear of hostile military actions.  The Veteran indicated that such experiences were the cause of his psychiatric disorders.  He testified that nightmares related to his time in Vietnam, which started soon after he left the country, had increased in frequency.  The Veteran also indicated that he felt that the anxiety and depression he experienced were components of his PTSD.  He further testified that, due to the complications of his diabetes mellitus-to include erectile dysfunction-he developed some psychiatric symptoms, as well. 

The Board finds that the evidence received since the June 2004 rating decision is new and material.  Specifically, since that decision-which denied service connection based on lack of a formal diagnosis of PTSD-evidence has been provided which shows a diagnosis of PTSD.  

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The June 2004 rating decision denied service connection for PTSD as there was diagnosis of such.  The newly received evidence, to specifically include the March 2009 VA examination and the Veteran's testimony, indicate a diagnosis of PTSD, as well as a possible nexus between his psychiatric disorders and service, to include his service-connected diabetes mellitus.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for an acquired psychiatric disorder and hypertension so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the Veteran's claim for an acquired psychiatric disorder, to include depression and PTSD, the Board finds that additional treatment records must be obtained.  In this regard, the Veteran testified that he originally sought treatment for-and was diagnosed with-PTSD at VA in 2004.  The Veteran also indicated that he continues to receive mental health treatment through VA and through a Vet Center in Clinton, Maryland.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain all Vet Center records, in addition to VA treatment records prior to January 2008 and from March 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462 (1998).

Furthermore, with respect to the Veteran's psychiatric claim, the Board finds that an additional VA examination and opinion is warranted.  In this regard, as noted above, the Veteran underwent a VA examination in March 2009.  At that time, the examiner diagnosed PTSD and depressive disorder NOS, but did not address the etiology of such disorders.  He also indicated at that time that he was unable to determine what, if any, degree of depression was associated with the Veteran's service-connected diabetes mellitus.  Additionally, July 2011 VA examiner provided no opinion as to whether the Veteran's depression was related to his military service and only found that the Veteran did not meet the DSM-IV criteria for PTSD.  

Therefore, based on the lack of findings in the two previous examinations and in light of the Veteran's expanded claim for an acquired psychiatric disorder, the Board finds that further VA examination is warranted to allow an examiner to clarify the Veteran's psychiatric diagnoses and reconcile the conflicting findings of record in this regard.

In regard to the Veteran's claim for hypertension, he has asserted such disorder is caused or aggravated by his service-connected type II diabetes mellitus.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran was afforded a VA examination in July 2007 to address his diabetes mellitus type II.  In the associated report, the examiner indicated that the Veteran's hypertension was not due to his diabetes mellitus type II as the two conditions were diagnosed concurrently.  However, the examiner did not provide any rationale for this conclusion or determine whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus type II.  In addition, in April 2008, the Veteran underwent another VA examination.  At that time, the examiner indicated that he was unable to conclude that the Veteran's hypertension was as likely as not due to diabetes, as hypertension had been present since 2002.  The examiner offered no explanation or rationale for this finding, nor did he address aggravation.  

The Board notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum opinion addressing the secondary aspect of the Veteran's claim is necessary.

Alternatively, the Veteran has asserted that his hypertension is due to exposure to herbicides while stationed in Vietnam.  He has not been afforded a VA examination or opinion to determine whether his hypertension is directly related to service, to include exposure to herbicides.  Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id.  at 20.309.  Under the circumstances, the Board finds that a VA examination is needed to resolve the claim for service connection for hypertension, to include as due to exposure to herbicides.  

In addition, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders and, thereafter, all identified treatment records, to include the updated VA treatment records listed above, should be obtained.

Finally, the Board notes that in a December 2013 rating decision, the AOJ determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral upper extremity diabetic polyneuropathy and denied service connection for residuals of STDs.  In January 2014, the Veteran submitted a timely notice of disagreement with respect to these issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

 Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral upper extremity diabetic polyneuropathy and entitlement to service connection for residuals of STDs.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claims for service connection for an acquired psychiatric disorder and hypertension.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated prior to January 2008, and from March 2015 to the present.  Also obtain all of the Veteran's treatment records from the Vet Center in Clinton, Maryland.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5.  The examiner should reconcile any determinations that the Veteran does not have a diagnosis of PTSD or depressive disorder NOS with the remainder of the evidence of record reflecting such diagnoses.

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner must specifically opine whether such disorder is at least as likely as not (a 50 percent or greater degree of probability) related to his claimed stressor(s), to include a fear of hostile military or terrorist activity. 

c) Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, to include depressive disorder NOD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that any such disorder is related to the Veteran's military service.

d) For each diagnosed acquired psychiatric disorder, the examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) caused OR aggravated by his service-connected diabetes mellitus type II.  If aggravation is found, the examiner should determine, if possible, to what extent the acquired psychiatric disorder was aggravated beyond the natural progression of such disease. 

A detailed rationale for all opinions expressed must be provided.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of psychiatric symptomatology.  Both causation and aggravation must be discussed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's hypertension is related to his military service, to include his in-service exposure to herbicides.  In this regard, the examiner should consider NAS's Update 2012 pertaining to the relationship between hypertension and herbicide exposure.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension manifested within one year of his service discharge in January 1971, i.e., by January 1972, and, if so, describe the manifestations.

The examiner should further opine whether it is at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's hypertension is caused OR aggravated by his diabetes mellitus type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed must be provided. 

5.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues of entitlement to service connection for an acquired psychiatric disorder and hypertension should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


